DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Eckman US 4,688,970 is the closest art of record.
In regards to claim 1, Eckman discloses in Figure 1, a machining assembly comprising a drive unit (12), a feed module (14) and a machine stand for supporting the feed module and the drive unit, the drive unit (12) comprises: a drive unit housing, a first electric motor (60) arranged in the drive unit housing, a spindle configured for connection to a machining tool (24), the spindle being rotatably mounted to the drive unit housing, and a first transmission mechanism arranged in the drive unit housing; the feed module (14) comprises: a feed module housing (Figure 1), guide members (54), which are mounted to the feed module housing (31) and configured for engagement with said guide track (5).
Eckman fails to disclose that the drive unit being detachably mountable to the feed module to allow the drive unit to be moved along a guide track on the machine stand via the feed module; and a first transmission mechanism arranged in the drive unit housing for transmitting torque from the first electric motor to the spindle so as to allow the spindle to be rotated by the first electric motor; guide members, which are mounted to the feed module housing and configured for engagement with said guide track, and a feed gear wheel, which is rotatably mounted to the feed module housing and configured for engagement with a cog track arranged on the machine stand in parallel with said guide track to allow the feed module to move along the guide track by rotation of the feed gear wheel: the drive unit comprises a second electric motor arranged in the drive unit housing, a drive member rotatably mounted to the drive unit housing and a second transmission mechanism arranged in the drive unit housing for transmitting torque from the second electric motor to the drive member to allow the drive member to be rotated by the second electric motor; the feed module comprises a rotatable member, which is rotatably mounted to the feed module housing and configured to be connected to said drive member of the drive unit by a torque transmitting coupling mechanism when the drive unit is mounted to the feed module; and the rotatable member is operatively connected to the feed gear wheel to allow torque to be transmitted from the second electric motor to the feed gear wheel via the drive member of the drive unit and the rotatable member of the feed module, and thereby allow the feed gear wheel to be rotated under by the second electric motor, when the drive unit is mounted to the feed module.
A modification of the device of Eckman to have the missing limitations would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722